



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario (Attorney General) v. Reyes, 2017 ONCA 786

DATE: 20171012

DOCKET: C63925

Sharpe, Blair and Epstein JJ.A.

BETWEEN

The Attorney General of Ontario

Respondent/ Plaintiff

and

Althea Reyes

Appellant/ Defendant

Althea Reyes, acting in person

Domenico Polla, for the respondent

Heard and released orally: October 6, 2017

On appeal from the order of Justice Paul M. Perell of the
    Superior Court of Justice, dated May 31, 2017.

REASONS FOR DECISION

[1]

The appellant asked for an adjournment of this appeal as she claims she
    did not receive the responding materials of the Attorney General.

[2]

We deny that request. The appellant has a history of making claims of
    this nature. The Attorney Generals materials were served in a timely fashion
    in accordance with the Order of Master Short and in addition, by mail at the
    address provided by the appellant on her notice of appeal.

[3]

We see no merit in this appeal. There is a lengthy history of vexatious
    proceedings, thoroughly set out in the reasons of the application judge, which
    fully justify a vexatious litigant order.

[4]

In the circumstances of this case, it was not a denial of actual justice
    or fairness for the Attorney General not to secure the appellants approval of
    the draft order.

[5]

The scope of the order is entirely in keeping with the s. 140 of the
Courts
    of Justice Ac
t and entirely justified by the appellants conduct. There is
    no merit in the appellants submission that the order infringes her
    constitutional rights and no merit to the suggestion that we should amend or
    alter the order in any way.

[6]

The motion judge did not err in awarding costs.

[7]

The appeal is dismissed.

[8]

We dispense with the need for the Attorney General to obtain the
    appellants approval as to the form in content of the order.

Robert J. Sharpe
    J.A.

R.A. Blair J.A.

Gloria Epstein
    J.A.


